Citation Nr: 0931168	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 80 
percent for a seizure disorder.  

2.  Entitlement to an increased rating in excess of 10 
percent for left medial meniscectomy with traumatic arthritis 
and limitation of motion (previously considered in the 30 
percent rating assigned for left medial meniscectomy with 
traumatic arthritis and instability).  

3.  Entitlement to an increased rating in excess of 20 
percent for left medial meniscectomy with instability 
(previously considered in the 30 percent rating assigned for 
left medial meniscectomy with traumatic arthritis and 
instability).  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 20 percent rating for 
seizure disorder and a 30 percent rating for left medial 
meniscectomy with traumatic arthritis and instability.  

In a July 2005 rating decision, the RO granted an increased 
rating of 80 percent for the Veteran's seizure disorder, 
effective June 28, 2004.  Despite this increase, the Veteran 
is presumed to be seeking the maximum possible evaluation and 
his claim remains in appellate status.  See A.B. v. Brown, 6 
Vet. App. 35 (1993).

In June 2009 the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In light of the evidence of record, and for the reasons 
discussed below, the Board has recharacterized the issue of 
entitlement to a rating in excess of 30 percent for left 
medial meniscectomy with traumatic arthritis and instability 
as two issues reflected on the title page.  Such restatement 
as two issues more accurately reflects the Veteran's separate 
and distinct disabilities of the left knee. 


FINDINGS OF FACT

1.  The Veteran's seizure disorder has not been manifested by 
at least one major seizure per month over the last year for 
any period of increased rating claim.  

2.  The Veteran's left traumatic arthritis and limitation of 
motion (residual to medical meniscectomy) has been manifested 
by flexion limited to no less than 100 degrees and extension 
limited to no more than 10 degree, including due to 
complaints of pain, for the entire period of increased rating 
claim.    

3.  The Veteran's left knee instability (residual to medical 
meniscectomy) has been manifested by no more than moderate 
instability for the entire period of increased rating claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 80 percent for a 
seizure disorder are not met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code (DC) 8910.  

2.  The criteria for a rating in excess of 10 percent for 
left medial meniscectomy with traumatic arthritis and 
limitation of motion are not met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5010, 5003, 5260, 5261 (2008).  

3.  The criteria for a rating in excess of 20 percent for 
left medial meniscectomy with instability are not met for any 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5003, 
5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Effective May 30, 2008, 38 C.F.R. § 3.159 has 
been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

The Board also is aware of the decision of the United Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claims for increased ratings for 
his service-connected seizure disorder and left medial 
meniscectomy with traumatic arthritis and instability.  This 
letter notified the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  

A December 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
informed the Veteran that VA would consider the impact of his 
condition and symptoms on employment and daily life as well 
as specific test results, such as range of motion tests, in 
determining the disability rating.  The December 2008 letter 
also provided examples of the types of medical and lay 
evidence that the Veteran could submit or ask VA to obtain 
that would be relevant to establishing entitlement to 
increased compensation, and included the pertinent rating 
criteria for evaluating the Veteran's service-connected 
seizure disorder.  While the December 2008 letter only 
specifically informed the Veteran of DC 5261, evaluating 
limitation of extension of the leg, in regard to his service 
connected left knee disability, the absence of alternative 
diagnostic codes is not prejudicial to the Veteran, as such 
alternative diagnostic codes were included in the January 
2009 supplemental statement of the case (SSOC).  

Moreover, the claims file reflects that the Veteran had 
actual knowledge of such diagnostic codes.  In this regard, 
in his March 2009 statement in lieu of VA Form 646, the 
Veteran's representative included citation to DC 5003, 
evaluating degenerative arthritis, and DC 5257, evaluating 
recurrent subluxation or lateral instability of the knee.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The December 2004 RO rating decision reflects the initial 
adjudication of the claims for increased ratings following 
issuance of the July 2004 letter.  After issuance of the 
December 2008 letter, and opportunity for the Veteran to 
respond, the January 2009 SSOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, Social Security Administration 
(SSA) records, and the reports of June 2005 and March 2007 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's June Board 
personal 2009 hearing, along with various statements 
submitted by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

The Board has considered the fact that, during the March 2007 
VA examination, the Veteran reported that his most recent 
seizure was in October 2006.  A December 2006 record of VA 
treatment reflects that the Veteran described a seizure 2 to 
3 months earlier, and added that he woke up in Springhill 
Hospital.  Records of treatment from Springhill Memorial 
Hospital, dated in June 2004, have been associated with the 
claims file.  While records of treatment from this facility, 
dated in October 2006, have not been associated with the 
claims file, as will be discussed below, the claim for a 
rating in excess of 80 percent for a seizure disorder is 
being denied because there is no evidence that the Veteran 
experiences major seizures averaging once a month.  The Board 
accepts the history of a major seizure occurring in October 
2006, as described during the March 2007 VA examination.  
Similarly, during the June 2009 hearing, the Veteran 
testified that he was released from the hospital following a 
seizure a month or two earlier.  He also testified that he 
received VA treatment for seizures, and that his physician 
who treated him for seizures was at the Pensacola VA 
Outpatient Clinic (OPC).  Records of VA treatment, dated from 
August 1979 to January 2008, from the Gulf Coast VA 
Healthcare System, to include the Biloxi VA Medical Center 
(VAMC), Mobile OPC, and Pensacola OPC, have been associated 
with the claims file.  

While the Veteran's testimony indicates that more recent 
records of treatment, specifically, treatment for a seizure 
in April or May 2009, may be available, they are not 
necessary to decide this claim because the Board accepts the 
Veteran's description of his seizure as credible.  For this 
reason, such records would only provide additional evidence 
on a material fact that has already been established. 

As will be discussed in greater detail below, the Veteran has 
not described major seizures averaging once a month, as 
required for a rating in excess of 80 percent.  Accordingly, 
records of treatment for seizures in October 2006 and April 
or May 2009 are not even purported to include evidence of 
major seizures averaging once a month over the previous year.  
Remand for these records would, thus, impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Moreover, while the Veteran testified during the June 2009 
Board personal hearing that his VA physician had told him 
that he needed surgery on his left leg, he has not identified 
any specific records of VA treatment pertinent to the claims 
for increased ratings for his left medial meniscectomy since 
January 2008.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See 38 C.F.R. § 3.159(c).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Each following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Increased Rating for Seizure Disorder

Historically, by rating action of September 1979, the RO 
granted service connection for seizure disorder, and assigned 
an initial 10 percent rating pursuant to DC 8910, effective 
March 3, 1979.  In a November 1983 decision, the Board 
granted an increased, 20 percent rating, for the Veteran's 
seizure disorder.  In June 2004, the Veteran filed his 
current claim for an increased rating.  As indicated above, 
in the December 2004 rating decision, the RO continued the 20 
percent rating for the service-connected seizure disorder.  
In July 2005, the RO granted an increased, 80 percent rating, 
effective June 28, 2004, the date of receipt of the Veteran's 
claim for an increased rating.  

The Veteran's seizure disorder is currently evaluated 80 
percent disabling pursuant to DC 8910.  This diagnostic code 
evaluates grand mal epilepsy pursuant to the General Rating 
Formula for Major and Minor Epileptic Seizures.  See 38 
C.F.R. 
§ 4.124a, DC 8910.  Under the General Rating Formula, an 80 
percent rating is assigned for grand mal epilepsy averaging 
at least 1 major seizure in 3 months over the last year; or 
more than 10 minor seizures weekly.  A 100 percent rating 
requires an average of at least 1 major seizure per month 
over the last year.  38 C.F.R. § 4.124a, General Rating 
Formula for Major and Minor Epileptic Seizures.  

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, DC 8910, Notes (1) 
and (2).  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating in 
excess of 80 percent for the Veteran's service connected 
seizure disorder is not warranted for any period of increased 
rating claim.  

In June 2004, the Veteran was admitted to a private hospital 
with seizures.  The physician noted that the Veteran had been 
admitted a year earlier with a left middle cerebral artery 
distribution infarct.  The pertinent discharge diagnosis was 
post stroke seizures.  

The Veteran's seizure disorder was evaluated during VA 
examination in June 2005.  He described four grand mal type 
seizures in the past year.  He stated that his last seizure 
was in June 2004, when he was in the hospital.  In between 
these seizures, he described episodes of anger and crying 
spells, but indicated that he did not have real typical 
partial seizures.  The pertinent impression was seizure 
disorder.  

Records of VA treatment from August 2003 to January 2008 
reflect diagnoses of, and treatment for, seizure disorder.  
In December 2006, the Veteran described a seizure about 2 to 
3 months earlier.  During treatment in January 2007, the 
Veteran described his seizures as seeing flashing lights and 
then waking up on the ground after biting his tongue and 
urinating.  He indicated that these seizures occurred a few 
times a year.  He added that he had more frequent, sometimes 
daily, spells that he thought might be seizures, during which 
he became extremely angry and moody.  The pertinent 
impression was seizures.  The physician noted that, per the 
Veteran's history, the seizures sounded secondarily 
generalized.  He indicated that he was uncertain whether the 
more frequent spells were related to psychiatric issues 
versus partial seizures.  He noted that the Veteran appeared 
to be somewhat controlled, but not optimally controlled in 
regards to the generalized seizures.  

SSA records reflect that, in May 2006, the Veteran's brother 
reported that the Veteran had seizures once a month.  However 
when asked to indicate the dates of the last three seizures, 
he only wrote "5/1/06."  He added that the Veteran had last 
seen a doctor for seizures in March and January 2006.  The 
Veteran was afforded a psychological evaluation in July 2006, 
during which he reported that he had approximately two 
seizures per year, under his current medication regimen.  

On VA examination in March 2007, the Veteran reported that he 
last had a seizure in October.  He added that, prior to 
October, his most recent seizure was in February 2005.  The 
Veteran stated that he had some small seizures, where he did 
not get his whole body shaking, about once every three 
months.  He indicated that these episodes were like petit mal 
seizures, in that lights flashed, but he did not have the 
generalized seizure.  The pertinent diagnosis was service-
connected seizures, stable with current treatment.  

During VA treatment in January 2008, the Veteran described 
his seizure activity as stable.  The pertinent assessment was 
history of seizures, currently stable.  

During the June 2009 Board personal hearing, the Veteran 
testified that he had just gotten out of the hospital with a 
major seizure, about a month or two earlier.  He added that 
he always went to a doctor or the hospital when he had major 
seizures.  

The foregoing evidence does not indicate that the Veteran has 
experienced major seizures averaging one per month during any 
period since the claim for an increased rating.  Rather, the 
Veteran reported in June 2005 that his last seizure was in 
June 2004.  During psychological evaluation in July 2006, the 
Veteran reported two seizures per year and during VA 
treatment in January 2007, the Veteran described his seizures 
as occurring a few times a year.  Significantly, during the 
March 2007 VA examination, the Veteran indicated that his 
most recent seizures had occurred in October 2006 and 
February 2005.  Most recently, the Veteran testified that he 
had a seizure in April or May 2009.  

There is no objective evidence indicating, nor has the 
Veteran even alleged, one major seizure per month.  In this 
regard, although the Veteran's brother described seizures 
once a month in his May 2006 statement, such general 
assertion is outweighed by the Veteran himself specifically 
describing seizures occurring twice a year during evaluation 
in July 2006.  Moreover, the March 2007 VA examination 
reflects a seizure in October 2006, and the Veteran's June 
2009 testimony indicates that his next major seizure was in 
April or May 2009.  For these reasons, the Board finds that 
the record presents no basis for assignment of a rating in 
excess of 80 percent for the Veteran's service connected 
seizure disorder for any period of increased rating claim.

Increased Rating for Left Knee Disabilities

Historically, in a September 1979 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for left medial meniscectomy with traumatic arthritis, 
pursuant to DC 5259-5010, effective March 3, 1979.  In a 
January 1983 rating decision, the RO granted an increased, 20 
percent, rating for left medial meniscectomy with traumatic 
arthritis, and also included instability.  The rating used 
both Diagnostic Codes 5257 and 5010, which reflects 
recognition of both instability and arthritis with limitation 
of motion as left knee disabilities.  The effective date for 
the 20 percent rating was November 10, 1982.  

In an April 1993 rating decision, the RO granted an increased 
rating of 30 percent for left disabilities that were residual 
to the medial meniscectomy, namely, traumatic arthritis and 
instability, effective October 21, 1992.  The RO's use of 
Diagnostic Codes 5257 and 5010 reflect that the 30 percent 
rating recognizes both left knee arthritis and instability.

Although in the April 1993 rating decision the RO purported 
to assign a single 30 percent rating, citing to both 
Diagnostic Codes 5257 and 5010, this rating was based on a 
December 1992 VA examination which revealed range of motion 
in the left knee from 5 degrees of hyperextension to 130 
degrees of flexion.  There was rather significant crepitus on 
range of motion of the knee.  Stability testing revealed a 
slight opening medially with valgus stress.  The impression 
following X-ray of the left knee was moderate to severe 
degenerative changes.  While the RO assigned a single 30 
percent rating in April 1993, the Board notes that the 
Veteran's left knee disabilities could have been rated 
separately based traumatic arthritis with limitation of 
motion, and a separate rating for instability.  It does not 
appear from the evidence of record that any such separate 
rating would have resulted in a combined rating higher than 
the 30 percent rating assigned.  In this regard, on VA 
examination in December 1992, there was evidence of arthritis 
with slight limitation of motion and complaints of pain, 
which would warrant only a 10 percent disability rating under 
Diagnostic Code 5010 (and 5003-5260 or 5261).  The Veteran's 
description of recurrent giving way of the left knee, with a 
clinical finding of slight opening, medially, with valgus 
stress, would warrant not more than a 20 percent disability 
rating under Diagnostic Code 5257, which recognizes moderate 
subluxation or lateral instability.  

In light of the fact that the Veteran's service-connected 
left knee disabilities (residual to medial meniscectomy) 
include both traumatic arthritis with limitation of motion 
and instability, in order to more clearly apply the pertinent 
rating criteria to the Veteran's specific knee disability, 
the Board has recharacterized the issues on appeal as 
encompassing the two matters reflected on the title page.  In 
this regard, while the RO previously assigned a 30 percent 
rating, pursuant to DC 5257-5010 in the April 1993 rating 
decision, and continued the 30 percent rating, pursuant to DC 
5010-5261 in the December 2004 rating decision, the Board 
has, in this decision, separated the evaluations for the 
component parts of the Veteran's service-connected left knee 
disability into a 10 percent rating for traumatic arthritis 
with limitation of motion and a 20 percent rating for 
instability.  These ratings, combined, result in the 30 
percent rating currently assigned, and, are consistent with 
the RO's historical characterization of the left knee 
disability.  See 38 C.F.R. § 4.25.  Thus, to properly 
recognize and rate the Veteran's distinct left knee 
disabilities, the Board will separately address the pertinent 
evidence and rating criteria in regard to traumatic arthritis 
with limitation of motion and the distinct disability of 
instability.  

A.  Increased Rating for Left Knee Traumatic Arthritis and 
Limitation of Motion

As noted above, the Veteran's left knee meniscectomy with 
traumatic arthritis is currently evaluated pursuant to DC 
5010-5261.  Diagnostic Code 5010 evaluates arthritis due to 
trauma and states that such arthritis should be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected joint under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has interpreted that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
VA General Counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

VA's General Counsel has more recently interpreted that 
separate ratings are also available for limitation of flexion 
and limitation of extension under Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-2004.  

The 10 percent rating currently assigned for traumatic 
arthritis and limitation of motion contemplates the Veteran's 
arthritis with painful motion; however, the evidence does not 
reflect that he has limitation of flexion and/or extension so 
as to warrant an evaluation in excess of 10 percent.  Rather, 
during private treatment in June 2004, the Veteran had good 
movement in all four extremities.  Range of motion testing 
during VA treatment in May 2005 revealed full extension to 
120 degrees of flexion.  On VA examination in June 2005, 
range of motion testing revealed flexion to 100 degrees and 
extension to 0 degrees, with mild pain on motion.  While a 
May 2006 record of VA treatment indicated that the Veteran 
had decreased extension ability of the left knee, SSA records 
include a June 2006 examination which revealed good range of 
motion in the left knee.  

On VA examination in March 2007, range of motion testing 
after repetitive motion revealed that the Veteran lacked 10 
degrees of full extension, and had flexion to 100 degrees, 
limited at that point by pain.  The examiner commented that 
the Veteran had atrophy of his thigh muscles, possibly 
secondary to the severe arthritic changes in the knee.  Left 
knee X-ray revealed degenerative changes most marked at the 
medial compartment.  The pertinent diagnosis was service-
connected traumatic arthritis, left knee, after status post 
medial meniscectomy with residual of lacking 10 degrees 
extension and left thigh muscle atrophy.  

During the June 2009 hearing, the Veteran testified that his 
left knee ached all the time.  When asked whether he could 
move his knee back and forth, the Veteran responded that he 
had lots of pain.  

The evidence does not demonstrate for any period left knee 
extension limited to 15 degrees, as required for a rating in 
excess of 10 percent pursuant to DC 5261.  Moreover, the 
evidence indicates flexion limited to no less than 100 
degrees, which does not even meet the criteria for a 
compensable rating pursuant to DC 5260, let alone for a 
rating in excess of 10 percent.  For these reasons, the Board 
finds that the weight of the evidence demonstrates that 
traumatic arthritis of the left knee has resulted in 
limitation of extension and/or flexion so as to warrant a 
rating in excess of 10 percent for any period of rating 
claim, to include separate compensable evaluations for leg 
flexion and extension, as indicated by VAOPGCPREC 9-2004.  

The Board has, consistent with DeLuca, considered the 
Veteran's functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent 
evidence reflects that the assigned 10 percent rating 
properly compensates the Veteran for the extent of any such 
loss.  In this regard, the Board acknowledges that, during 
the June 2005 VA examination, the Veteran described flare-ups 
of left knee pain which could happen daily.  He stated that 
such episodes required rest once a week, during which time he 
had increased pain and swelling.  He added that such flare-
ups lasted for 2 to 3 days, and he was unable to do anything.  
Although the Veteran added that he could not stoop down or 
walk long distances, he stated that he was able to perform 
activities of daily living.  Moreover, on examination, there 
was no additional limitation of motion of the left knee with 
repetitive use.  The examiner commented that, while the 
Veteran had pain on motion, and it was conceivable that the 
pain could further limit function during flare-ups or with 
increased use, it was not feasible to attempt to express such 
limitation in terms of additional limitation of motion, as 
such could not be determined with any degree of medical 
certainty.  

The Board further notes that, during the March 2007 VA 
examination, the Veteran described flare-ups of left knee 
pain, occurring 2 to 3 times a day, and lasting 2 hours.  The 
Veteran stated that such flare-ups were caused by walking 
more than 25 steps, or standing more than 15 minutes, and 
that he eased the pain using Tylenol, aspirin, or heating 
pads.  Even considering pain, range of motion of the left 
knee was from 10 degrees of extension to 100 degrees of 
flexion after repetitive motion.  Moreover, the VA examiner 
commented that additional limitation of function due to 
repetitive use or flare-up could not be determined without 
resorting to mere speculation.  The evidence does not 
demonstrate that the Veteran's pain or flare-ups have for any 
period been so disabling as to effectively result in 
limitation of extension to more nearly approximate 15 
degrees, as required for a rating in excess of 10 percent, or 
even more nearly approximate flexion limited to 60 degrees, 
as required for even the lowest possible, 0 percent, rating.  
Thus, entitlement to a disability rating in excess of 10 
percent on the basis of functional impairment due to 
arthritis, pain, and limitation of motion is not warranted.  
38 C.F.R. §§ 4.40, 4.45.  
 
B.  Increased Rating for Left Knee Instability

As discussed above, the Board is considering entitlement to a 
rating in excess of 20 percent for left knee medial 
meniscectomy with instability.  Pursuant to DC 5257, 
evaluations of 10, 20, and 30 percent are warranted for 
recurrent subluxation or lateral instability in the knee 
which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257.  

Records of VA treatment reflect that there was no medial 
laxity in the left knee, either in extension or 30 degrees of 
flexion, during VA treatment in May 2005, but, there was 1+ 
lateral laxity in both extension and 30 degrees of flexion.  

During the June 2005 VA examination, the Veteran reported 
that his left knee gave way and locked.  On examination, 
there was no instability of the left knee.  

During VA treatment in June 2005, the Veteran complained of 
his left leg occasionally giving way.  Examination of the 
left knee revealed slight laxity of the medial/lateral 
collateral ligament.  The pertinent assessment was 
laxity/pain in the left knee.  Examination during VA 
treatment in July 2005 revealed mediolateral laxity in the 
left knee.  During a June 2006 examination performed in 
conjunction with the Veteran's claim for SSA disability, the 
Veteran indicated that he wore a left knee brace because, 
without the brace, his knee would give out on him.  On 
examination, there was no significant instability of the left 
knee.  On VA examination in March 2007, there was laxity of 
the medial lateral collateral ligament.  

During the June 2009 Board personal hearing, the Veteran 
testified that his left knee gave way.  When asked to 
describe the frequency of his left knee giving way, he 
indicated that he had learned what not to do, but, that he 
could not take a shower or lift his grandchild.  

In light of the finding of laxity, and the Veteran's 
descriptions of his left knee giving way, the Board finds 
that left knee instability that more nearly approximates 
moderate instability has been demonstrated, consistent with a 
20 percent rating.  However, there is no evidence of severe 
recurrent subluxation or lateral instability in the left 
knee, as required for a rating in excess of 20 percent under 
Diagnostic Code 5257.  In this regard, the physician who 
treated the Veteran in June 2005 described only slight laxity 
of the medial/lateral collateral ligament.  Moreover, the 
Veteran himself testified in June 2009 that, while his left 
knee gave way, he had learned what activities to avoid.  

In light of the foregoing, the Board finds that severe 
recurrent subluxation or lateral instability has not been 
demonstrated for any period of increased rating claim.  
Accordingly, a rating in excess of 20 percent is not 
warranted for any period.  Because Diagnostic Code 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  
 
In evaluating the Veteran's service-connected left knee 
instability, the Board recognizes that, while there was a 
suggestion of trace joint effusion on left knee X-ray in 
February 2005, and a slight increase in suprapatellar 
effusion on left knee X-ray in March 2007, there was no 
effusion on examination during VA treatment in May 2005.  
Additionally, despite the Veteran's description of left knee 
locking during the June 2005 VA examination, the VA examiner 
did not note any effusion on examination of the left knee.  
Based on the foregoing, the Board finds that the evidence 
does not indicate that the Veteran's service-connected left 
knee instability is manifested by dislocation of the 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  Thus, the preponderance 
of the evidence is against a separate rating under 38 C.F.R. 
§ 4.71a, DC 5258.

In addition, the Board notes that DC 5259 provides a maximum 
rating of 10 percent for symptomatic removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, DC 5259. While the Veteran 
underwent a left medial meniscectomy during service, and is 
symptomatic, his symptoms, namely, limitation of motion with 
pain, and instability, are being separately evaluated.  It 
would be inappropriate pyramiding to evaluate the same 
symptoms separately under DC 5259.  See 38 C.F.R. § 4.14.

Finally, the Board has considered whether a separate rating 
is warranted for associated surgical scarring on the left 
knee; however, the weight of the evidence demonstrates that 
such scarring is not deep, unstable, painful on examination, 
exceeds 144 square inches, or causes limitation of motion or 
function of the left knee, so as to warrant a separate 10 
percent rating for the scar residual to meniscectomy.  A May 
2005 record of VA treatment specifically indicates that the 
Veteran had a healed medial incision on the left knee; 
therefore, a separate rating for surgical scarring is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Extraschedular Considerations

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that either the 
Veteran's service-connected seizure disorder or his left knee 
disabilities (traumatic arthritis with limitation of motion 
and instability) have reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the July 2005 SOC and January 2009 
SSOC).  

In this regard, the Board notes that neither disability under 
consideration has, alone, been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
each assigned rating).  In this regard, the March 2007 VA 
examiner, who diagnosed service-connected seizures, service-
connected traumatic arthritis of the left knee, and 
cerebrovascular accident (CVA) with residual, receptive and 
expressive aphasia with slight facial droop, right side, and 
poor memory, commented that the Veteran's service-connected 
disability would probably not prevent sedentary, non-physical 
employment.  Rather, the VA examiner opined that the 
Veteran's non-service-connected CVA with residual receptive 
and expressive aphasia would render him unemployable for 
sedentary and nonphysical employment.  

Regarding the service connected-disabilities, the VA examiner 
went on to state that the Veteran would be able to perform 
activities of daily living and may be employable, provided 
that his knee pain level could be treated effectively, and 
his seizures did not increase in frequency.  There also is no 
evidence indicating that these disabilities have necessitated 
frequent periods of hospitalization, or have otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the grants of 
increased ratings for the Veteran's service-connected seizure 
disorder, traumatic arthritis and limitation of motion, or 
left medial meniscectomy with instability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the increased 
rating claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 80 percent for a seizure disorder is 
denied.  

A rating in excess of 10 percent for left knee traumatic 
arthritis and limitation of motion is denied.  

A rating in excess of 20 percent for left knee instability is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


